10
11
12
13

14

16
17
13
19
20
21
22

23

CaSe ZZlB-CV-OO740-MJP DOCLIm@nt 44-1 Filed 04/02/19 Page l of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASl-HNGTON

AT SEATTLE
TRAVIS L. HAl\/[MONS.
Plaintiff. Case No. C18-0740-MJP
vt
ORDER DISMISSING CIVIL RIGI-ITS
CHARLES MITCHELL, et al., ACTION

Defendants.

 

 

 

 

The Court, having reviewed plaintiffs amended complaint, defendants motion for
summaryjudgment, the Report and Recommendation ofthe Honorable Mary Alice Theiler, United
States Magistrate lodge, any objections thereto. and the remaining record, hereby finds and
ORDERS as t`ollows:

(1) The Report and Recommendation is approved and adopted;

(2) Defendants` motion for summary judgment (Dl<t. 34) is GRANTED based on
plaintiffs failure to comply with the exhaustion requirement 01`42 U.S.C. § 1997e(a);

(3) Plaintift`s amended complaint (Dkt, 12) and this action are DISMISSED Without
prejudice; and -

/' / /

ORDER DISMISSING ClVIL
RIGHTS ACTION » 1

 

10

11

12

13

14

15

16

17

18

20

21

22

23

 

 

Case 2:18-c\/-00740-MJP Docurnent 44-1 Fi|ecl 04/02/19 Page 2 of 2

(4) The Clerk is directed to send copies of this Order to plaintiff. to counsel for

defendants and to the Honorable Mary Alice Theiler.

DATED this B day OFM 2019

M/

MARSHA J. PECH N
United States District _ludge

ORDER DlSMlSSING CIVIL
RIGI-ITS ACTION - 2

 

